internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-145455-01 date date legend llc a b c d date w x y z agreement dear this responds to your letter dated date and subsequent correspondence requesting rulings on behalf of llc a b c and d the entities regarding the classification of llc and the federal tax consequences of a planned state law merger of a into llc with llc surviving followed by a liquidation of a’s two corporate shareholders b and c and the further transfer of membership interests in llc from c’s shareholders to d facts it has been represented that on date llc was formed under state w’s limited_liability_company act the act llc has class a membership interests and class b membership interests it has been represented that all of the class a membership interests represent y of the llc and all of the class b membership interests represent y of the llc the class a members will collectively be allocated y of the llc’s profits and losses and the class b members will collectively be allocated y of the llc’s profits and losses a is a state w subchapter_c_corporation a has two classes of common_stock class a and class b b owns all of the shares of a’s class a common_stock which represents a y ownership in a b’s stock is owned by approximately individuals and entities c owns all of the shares of a’s class b plr-145455-01 common_stock which represents a y ownership in a c is owned by four shareholders d is a state law llc which has not elected to be treated as a corporation and will be treated as a partnership under sec_301_7701-3 of the procedure and administration regulations llc and a will enter into agreement and merge a into llc the following shall occur under the agreement a will merge into llc pursuant to the act llc will assume the liabilities and will issue to a its class a and class b membership interests in exchange for the assets of a a will distribute to b the class a membership interests in exchange for the class a common_stock held by b a will distribute to c z of the class b membership interests in exchange for the class b common_stock held by c in redemption and cancellation of its stock b will distribute to its shareholders the class a membership interests in exchange for the b outstanding common_stock in redemption and cancellation of its stock c will distribute to its shareholders all of its class b membership interests in exchange for the c outstanding common_stock the shareholders of c will contribute all of their class b membership interests to d in exchange for membership interests in d simultaneous with the merger of a into llc d will contribute assets to llc in exchange for class b interests constituting a x interest in llc upon completion of the transaction d will hold all of the class b membership interests law and analysis sec_301_7701-3 of the procedure and administration regulations provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in this section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301 b i provides in part that unless a domestic eligible_entity elects otherwise it is a partnership if it has two or more members sec_721 provides that neither a partner nor a partnership will recognize plr-145455-01 gain_or_loss on a contribution of assets to a partnership in exchange for a partnership_interest sec_721 states that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property to the partnership shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_708 provides that for the purposes of subchapter_k an existing partnership shall be considered as continuing if it is not terminated sec_708 provides that for the purposes of sec_708 a partnership shall be considered as terminated only if within a 12-month_period there is a sale_or_exchange of or more of the total interest in the partnership capital and profits sec_761 of the code provides that for purposes of sec_708 any distribution of an interest in a partnership not otherwise treated as an exchange will be treated as an exchange sec_1_708-1 of the income_tax regulations provides in part that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 provides in part that the sale_or_exchange of the same partnership_interest more than once in a 12-month_period is counted only once sec_38 provides that the amount of the current_year_business_credit includes the empowerment_zone_employment_credit determined under sec_1396 sec_1396 provides that for purposes of sec_38 the amount of the empowerment_zone_employment_credit determined under this section with respect to plr-145455-01 any employer for any taxable_year is the applicable_percentage of the qualified_zone_wages paid_or_incurred during the calendar_year which ends with or within such taxable_year sec_702 in part provides that in determining a partner’s income_tax each partner shall take into account separately the partner’s distributive_share of the partnership’s items of credit to the extent provided for by regulations sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit shall except as otherwise provided be determined by the partnership_agreement sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss of deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1 b example conclusion based solely upon the representations made as of the date of the merger we conclude that llc is a domestic eligible_entity classified as a partnership unless it elects otherwise under sec_301_7701-3 of the regulations for federal_income_tax purposes a’s merger into llc pursuant to state w law will be treated as i a transfer by a of its assets to llc in exchange for llc’s assumption of a’s liabilities and a’s receipt of a y class a membership interest and a z class b membership interest followed by ii a distribution of class a membership interests to b and a distribution of z of the class b membership interests to c in complete_liquidation of a within the meaning of sec_331 see revrul_69_6 1969_1_cb_104 provided that llc is not an investment_company under sec_721 no gain_or_loss will result to a or llc upon a’s contribution of its assets to llc in exchange for membership interests under sec_721 llc will take a carryover_basis in the assets under sec_723 pursuant to plr-145455-01 sec_722 a’s basis in the membership interests received pursuant to the merger shall equal the adjusted_basis of a’s assets at the time of contribution provided that d is not an investment_company under sec_721 no gain_or_loss shall be recognized to the shareholders of c as result of the contribution of the class b membership interests to d in exchange for membership interests under sec_721 d will take a carryover_basis in the membership interests under sec_723 gain_or_loss will be recognized to a on the distribution_of_property to its shareholders in complete_liquidation as if the property were sold to the distributee at its fair_market_value see sec_336 the amounts distributed by a to b in complete_liquidation of a will be treated as in full payment in exchange for its shares of a stock within the meaning of sec_331 gain_or_loss will be recognized by b equal to the difference between the fair_market_value of the class a membership interests received by b for its shares in a and b ’s adjusted_basis in the shares of a provided that sec_341 relating to collapsible_corporations is not applicable and provided that the shares of a are capital assets as defined in sec_1221 in the hands of b any gain_or_loss recognized will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code the amounts distributed by a to c in complete_liquidation of a will be treated as in full payment in exchange for its shares of a stock within the meaning of sec_331 gain_or_loss will be recognized by c equal to the difference between the fair_market_value of the class b membership interests received by c for its shares in a and c's adjusted_basis in the shares of a provided that sec_341 relating to collapsible_corporations is not applicable and provided that the shares of a are capital assets as defined in sec_1221 in the hands of c any gain_or_loss recognized will be capital_gain or loss subject_to the provisions and limitations of subchapter_p or chapter of the code gain_or_loss will be recognized to b on the distribution_of_property to its shareholders in complete_liquidation as if the property were sold to the distributee at its fair_market_value see sec_336 the distribution of the class a membership interests to shareholders of b will be treated as in full payment in exchange for the shares of b stock held by its shareholders within the meaning of sec_331 provided that sec_341 relating to collapsible_corporations is not applicable and provided that the shares of b are capital assets as defined in section plr-145455-01 in the hands of its shareholders any gain_or_loss recognized will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code gain_or_loss will be recognized to c on the distribution_of_property to its shareholders in complete_liquidation as if the property were sold to the distributee at its fair_market_value see sec_336 the distribution of the class b membership interests to shareholders of c will be treated as in full payment in exchange for the shares of c’s stock held by its shareholders within the meaning of sec_331 provided that sec_341 relating to collapsible_corporations is not applicable and provided that the shares of c are capital assets as defined in sec_1221 in the hands of its shareholders any gain_or_loss recognized will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code the transfer of the membership interests will cause a technical_termination under sec_708 however the entities will not recognize gain_or_loss under sec_721 as a result of the deemed terminations under sec_1_708-1 under sec_1_708-1 the sale_or_exchange of the same partnership_interest more than once in a 12-month_period is counted only once under sec_1_704-1 any empowerment_zone_employment_credit to which llc is entitled may be allocated to the members of llc under the principles of sec_702 in accordance with the members’ interests in the llc as of the time the credit arises except as expressly ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
